DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “filling an anisotropic conductive film in the hole patterns” is unclear and indefinite as how “an anisotropic conductive film” which is singular can filled “the hole patterns” a plural. As this is a process, is the applicant mean to perform a coating process where anisotropic conductive film fills in the hole patterns? As such the claim is unclear and indefinite.
Claim 1 recites “filling an anisotropic conductive film in the hole patterns” is unclear and indefinite if the applicant is filling “an anisotropic conductive film” with something and that the “an anisotropic film” is in “the hole patterns”. As such it is unclear and indefinite.
Claim 1 recites “the pad parts are connected to circuit films via the anisotropic conductive film” is unclear and indefinite if “the pad parts” are together “connected to circuit films via the anisotropic 
Claim 5 recites the limitation "the plurality of gate line" and “the plurality of data lines”.  There are insufficient antecedent basis for the limitations in the claim.
	Claim 6 recites “a circuit film” is unclear and indefinite if this referring one of the “circuit films” of claim 1.
	Claim 7 recites “an anisotropic conductive film” is unclear and indefinite if this is referring to the “anisotropic conductive film” in claim 1 or another layer of “anisotropic film”.
Claim 7 recites “the first hole pattern is filled with an anisotropic conductive film” is unclear and indefinite if the “the first hole pattern” from the hole patterns in claim 1 is filled again with another anisotropic film. As such it is unclear and indefinite.
Claim 7 recites “the anisotropic conductive film connects the circuit film” is unclear and indefinite if “the anisotropic conductive film” is that which is recited in claim 1 or that recited in claim 7, and it is unclear if “the circuit film” is that recited in claim 6 or one of that “circuit films” recited in claim 1.
Claim 8 recites the limitation "the plurality of pixels".  There is insufficient antecedent basis for the limitation in the claim.
Claims 9 and 13 recites the limitation "the circuit film".  There is insufficient antecedent basis for the limitation in the claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829